DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on March 23, 2022, claims 1, 10 and 17 were amended, claims 2, 4-8 and 11-16 were cancelled, and new claims 19 and 20 were added. Claims 1, 3, 9, 10 and 17-20 are currently pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 10, and new claim 19 have been fully considered. However, upon further consideration, a new ground of rejection is made as shown below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-194626 (JP’ 626, see also Patent Translate) in view of Chung (US 2007/0171355) and Park et al. (Park, US 2010/0156765).
Re claims 1 and 10: As shown in Fig. 7, JP’ 626 discloses a display device comprising a display panel, comprising:
an array substrate 705;
an opposite substrate (comprising 701) disposed on the array substrate 705; and
a photochromic glass layer 701/710 disposed on the opposite substrate [0048-0051],
wherein the photochromic glass layer comprises a photochromic glass 701, and a polarizer 710 attached to one side of the photochromic glass 701 away from the array substrate 705 [0052].
JP’ 626 does not disclose the opposite substrate is a color filter substrate and a plurality of scattered particles distributed on the photochromic glass layer.
As shown in Figs. 1-4, Chung discloses a display panel comprising a color filter substrate 220 disposed opposite to the array substrate 200 and a plurality of scattered particles (412, 414, 552, 554) distributed on the color filter substrate 220 [0026-0028, 0042 and 0055].
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ a display panel comprising a color filter substrate in order to display a color image and improve the color reproducibility [0028 and 0051].
Further, JP’ 626 discloses that the photochromic glass is obtained by adding silver halide to aluminoborosilicate [0050]. JP’ 626 does not disclose functions of the photochromic glass in which a color change region is formed when an ultraviolet laser irradiates the photochromic glass layer and the photochromic glass layer recovers after laser irradiation.
As shown in Figs. 4 and 5, Park discloses a photochromic glass 22 (comprising silver halide) disposed on top of the display panel 101, wherein a color change region is formed when an ultraviolet laser irradiates the photochromic glass 22 and a transparent state is returned when the UV light does not illuminate the photochromic glass in order to obtain a high light transmittance in a normal indoor environment and absorb strong external sunlight under strong sunlight condition (paragraphs 44 and 46).
Accordingly, it is obvious that the photochromic glass of CN’ 626 also has the same functions as the photochromic glass of Park.
It is also noted that JP’ 626 as modified in view of Chung discloses a structure which is substantially identical to that of the claim. When the structure recited in the reference is substantially identical to the of the claim, claimed properties of functions are presumed to be inherent. (See MPEP 2112.01.)
Thus, it is obvious that a color change region is formed when an ultraviolet laser irradiates the photochromic glass layer and the photochromic glass layer recovers after laser irradiation.
Re claim 3: The display panel as claimed in claim 2, wherein CN’ 626 discloses that at least one of borate glass doped with silver halide. Park also discloses that a material of the photochromic glass comprises at least one of borate glass doped with silver halide, copper halide or cadmium halide, borate glass doped with silver molybdate or silver tungstate, or silicate glass activated by rare earth ions [0045].
Re claims 9 and 18: The display panel as claimed in claim 1 and the display device as claimed in claim 10 respectively, wherein, as shown in Fig. 3, Chung discloses that a material of the scattered particles comprises silica or polymethyl methacrylate [0055]. With the modification, it is obvious that the scattered particles are disposed on a surface of one side of the photochromic glass layer facing away from the array substrate.
Re claim 17: The display device as claimed in claim 10, wherein Park discloses that a material of the photochromic film comprises an organic photochromic material or an inorganic photochromic material;
wherein, the organic photochromic material comprises spiropyran, chlorpyrifos, or diarylethene [0045],
wherein, the inorganic photochromic material comprises tungsten trioxide, molybdenum trioxide, titanium dioxide, cerium-doped calcium fluoride crystals, mixed crystals of calcium iodide and mercury iodide, copper chloride, or silver chloride.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (Suzuki, US 2004/0240070) in view of Jabri et al. (Jabri, US 2010/0134705).
Re claim 19: As shown in Figs. 3 and 4, Suzuki discloses a display panel, comprising:
an array substrate 14b [0033 and 0046];
a color film substrate (comprising a glass substrate 14a) disposed on the array substrate 14b [0046]; 
a polarizer 19a disposed on the glass substrate 14a; and
a plurality of scattered particles (in light diffusing layer 3 in Fig. 3) distributed on the polarizer 19a.
Suzuki discloses the polarizer 19a disposed on the color film substrate 14a; however, Suzuki does not disclose the polarizer is a photochromic polarizer.
As shown in Fig. 1, Jabri discloses a display device comprising a display panel (2R, 2G, 2B) and an upper (exit side) polarizer (3R, 3G, 3B), wherein the upper polarizer is a photochromic polarizer (glass polarizer), and a color change region is formed when an ultraviolet laser irradiates the photochromic polarizer and the state before irradiation is restored when the UV light is blocked in order to improve transmittance in the visible light range [0042, 0062 and 0065].
Accordingly, it is obviously applicable to the display device of Suzuki in order to realize the same advantage.
Thus, as taught by Jabri, it would have been obvious to one having skill in the art at the time the invention was made to employ a polarizer as a photochromic polarizer disposed on the color film substrate in order to improve transmittance in the visible light range.
With the modification, as shown in Fig. 4 of Suzuki, it is obvious that a photochromic glass layer comprises a glass substrate 14a, and a photochromic polarizer 19a attached to one side of the glass substrate 14a away from the array substrate 14b,
wherein the photochromic glass layer disposed on the color film substrate and recovering after laser irradiation, wherein a color change region is formed when an ultraviolet laser irradiates the photochromic glass layer.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
May 10, 2022